XREAL, INC., CALIFORNIA 90401TELEPHONE: (310) 963-1789August 29, 2016Via EdgarMail Stop 4561United States Securities and Exchange Commissiontreet, NEWashington, D.C. 20549 Attention: Barbara C. Jacobs, Assistant Director, Office of Information Technology Re:XReal, Inc. – Request for QualificationOffering Statement on Form 1-AFiled August 29, 2016File No. 024-10550 Dear Ms. Jacobs: We respectfully request that the above referenced Offering Statement on Form 1-A for XReal, Inc., a Delaware corporation, be declared qualified by the Securities and Exchange Commission at 1:00 PM Eastern Time on Thursday, September 8, 2016. XReal, Inc.Very truly yours,By:/s/ Howard MarksHoward MarksChief Executive Officer
